IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

IN THE MATTER OF THE
TAX LIABILITIES OF: Case No. 21mc91201 RGS
JOHN DOES, United States person(s) who
directly or indirectly had authority over any
combination of accounts held with Circle
Internet Financial, Inc., or its predecessors,
subsidiaries, divisions, affiliates, including
Poloniex LLC (collectively “Circle”), with

at least the equivalent of $20,000 in value of
transactions (regardless of type) in
cryptocurrency in any one year, for the period
beginning January 1, 2016, through

December 31, 2020.

ORDER GRANTING UNITED STATES OF AMERICA’S
PETITION FOR LEAVE TO SERVE JOHN DOE SUMMONS

THIS MATTER is before the Court upon the United States of America’s “Petition for
Leave to Serve John Doe Summons” (the “Petition”). Based upon a review of the Petition and
supporting documents, the Court has determined that the John Doe summons to Circle Internet
Financial, Inc., or its predecessors, subsidiaries, divisions, affiliates, including Poloniex LLC
(collectively “Circle’) relates to the investigation of an ascertainable group or class of persons,
that there is a reasonable basis for believing that such group or class of persons has failed or may
have failed to comply with any provision of any internal revenue laws, that the information
sought to be obtained from the examination of the records or testimony (and the identities of the
persons with respect to whose liability the summons is issued) is not readily available from other
sources, and that the information sought to be obtained is narrowly tailored to information that
pertains to the failure or potential failure of that group or class of persons to comply with one or
more provisions of the internal revenue laws. It is therefore:

ORDERED AND ADJUDGED that the Internal Revenue Service, through Revenue

Agent John Mark Peil or any other authorized officer or agent, may serve an Internal Revenue
Service John Doe summons upon Circle, in substantially the form as attached as Exhibit A to

Declaration of John Mark Peil. A copy of this Order shall be served together with the summons.

IT IS SO ORDERED this I day of lpmsd , 2021.

ITED STATES DISTRICT JUDGE

 

 

 
